Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 is directed to a series of steps, and therefore is a process.
Claim 11 is directed to a system with multiple components, and therefore is a machine.
Independent Claims
Step 2A Prong One
The limitations of Claim 1 recites:
A method comprising: 
determining a usage rule for a vehicle based on a request to access the vehicle, the usage rule specifying a number of ... to access the vehicle; 
authorizing the request based on receiving the number of ... specified by the usage rule and storing the request ...; 
actuating the vehicle based on the request being authorized; and 
determining an allocation rule specifying the number of ... allocated to each of an entity and the vehicle based on the request and allocating ... to the entity and the vehicle based on the allocation rule.  

The limitations of Claim 11 recites:
determine a usage rule for a vehicle based on a request to access the vehicle, the usage rule specifying a number of ... to access the vehicle; 
authorize the request based on receiving the number of tokens specified by the usage rule and store the request ...; 
actuate the vehicle based on the request being authorized; and 
determine an allocation rule specifying the number of ... allocated to each of an entity and the vehicle based on the request and allocate ... to the entity and the vehicle based on the allocation rule.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as an owner of a vehicle setting rules for a number/currency that is required to get access to a vehicle (see specification Par. 0054-0055).  The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1
electronic ledger
token
Claim 11: 
A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to...
electronic ledger
 token

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Dependent claims 2-10 and 12-20 further limit abstract idea recited in Claims 1 and 11. 

Claim 2: The method of claim 1, wherein actuating the vehicle includes operating the vehicle along a route.  
Claim 3: The method of claim 1, further comprising determining the allocation rule based further on a time of day the vehicle is operating, wherein the allocation rule is different at different times of day.  
Claim 4: The method of claim 1, further comprising determining the allocation rule based further on an identifier for the vehicle, wherein the allocation rule is different for different vehicles.  
Claim 5: The method of claim 1, further comprising determining the allocation rule based further on a route for the vehicle to travel, wherein the allocation rule is different for different routes.  
Claim 6: The method of claim 1, further comprising determining the allocation rule based further on an occupancy rate of the vehicle, wherein the allocation rule is different for different occupancy rates.  
Claim 7: The method of claim 1, further comprising determining the usage rule based on the allocation rule, wherein the usage rule is different for different allocation rules.  
Claim 8: The method of claim 1, further comprising receiving the request ..., the request specifying an identifier of the user device.  
Claim 9: The method of claim 8, further comprising authorizing the request based further on querying ... to determine the identifier of the user device is an authorized identifier. 
Claim 10: The method of claim 1, further comprising initiating the request based on a location of the vehicle.  
Claim 12: ..., wherein actuating the vehicle includes operating the vehicle along a route.  
Claim 13: ... to determine the allocation rule based further on a time of day the vehicle is operating, wherein the allocation rule is different at different times of day.  
Claim 14: ... to determine the allocation rule based further on an identifier for the vehicle, wherein the allocation rule is different for different vehicles.  
Claim 15: ... determine the allocation rule based further on a route for the vehicle to travel, wherein the allocation rule is different for different routes.  
Claim 16: ... determine the allocation rule based further on an occupancy rate of the vehicle, wherein the allocation rule is different for different occupancy rates.  
Claim 17: ... determine the usage rule based on the allocation rule, wherein the usage rule is different for different allocation rules.  
Claim 18: ... to receive the request ..., the request specifying an identifier of the user device.  
Claim 19: ... to authorize the request based further on querying ... to determine the identifier of the user device is an authorized identifier.  
Claim 20: ... to initiate the request based on a location of the vehicle.

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as an owner of a vehicle setting rules for how many tokens are required to get access to a vehicle (see specification Par. 0059-0060, as published).  
Step 2A Prong Two

Claim 8 and 18: user device
The additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They generally link the use of a judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey (US2018/0075566 A1) and in further view of DeLizio (US20220065636 A1).


Claim 1: Lacey teaches, A method comprising: 
determining a usage rule for a vehicle based on a request to access the vehicle, the usage rule specifying a number of tokens to access the vehicle; (Lacey, Par. 0102)

Lacey, in par. 0102, teaches a determination for price for a requested journey.

authorizing the request based on database;(Lacey, Par. 0072, 0102, 0115)

Lacey in Par. [0072] teaches invoices and historical data of spending on the account may be stored in operational database 130. Lacey, in Par. 0102, teaches the cost for the journey is provided before the customer confirms the booking. Lacey, in Par. 0115 teaches the booking is confirmed to the customer by email. 

actuating the vehicle based on the request being authorized (Lacey, Par.0108 and 0117); and

Lacey, in Par. 0108 and 0117, teaches allocating a vehicle when a booking is based on the specifics of the request when the booking is confirmed

determining an allocation rule specifying the number of tokens allocated to each of an entity and the vehicle based on the request and allocating tokens to the entity and the vehicle based on the allocation rule.  (Lacey, Par. 0106)

Lacey, in Par. 0106, teaches that the cost calculation module determines how much of the fare charged to the customer (i.e. usage rule) is passed to the driver (i.e. allocation rule).

Lacey does not explicitly teach: 
authorizing the request based on receiving the number of tokens specified by the usage rule and storing the request to an electronic ledger;
While Lacey teaches the authorizing and storing of a request, it does not explicitly teach that the request is based on receiving the number of tokens or that the request is stored to an electronic ledger. 
DeLizio teaches, authorizing the request based on receiving the number of tokens specified by the usage rule and storing the request to an electronic ledger; (DeLizio, Par. 0149)
DeLizio, in Par. 0149 teaches collecting value in exchange for rides provide by vehicles and that ride requests are a part of lists that can be stored in an open distributed immutable ledger.

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the authorized request of Lacey to include authorizing based on receiving 



Claim 2: Lacey in view of DeLizio teaches The method of claim 1, Lacey further teaches wherein actuating the vehicle includes operating the vehicle along a route.  (Lacey, Par. 0108)

Lacey, in Par. 0108 and 0117, teaches allocating a vehicle when a booking is based on the specifics of the request when the booking is confirmed.

Claim 6: Lacey in view of DeLizio teaches The method of claim 1, Lacey further teaches The method of claim 1, further comprising determining the allocation rule based further on an occupancy rate of the vehicle, wherein the allocation rule is different for different occupancy rates.  (Lacey, Par. 0106)

	Lacey, in Par. 0106, teaches that the cost calculation module determines how much of the fare charged to the customer is passed to the driver. This may be a simple percentage of the total fare or a complex calculation based on one or more of journey time, distance, waiting time and number of passengers (i.e. occupancy rates)

Claim 7: Lacey in view of DeLizio teaches The method of claim 1, Lacey further teaches further comprising determining the usage rule based on the allocation rule, wherein the usage rule is different for different allocation rules.  (Lacey, Par. 0106)



Claim 8: Lacey in view of DeLizio teaches The method of claim 1, Lacey further teaches The method of claim 1, further comprising receiving the request from a user device, the request specifying an identifier of the user device.  (Lacey, Par. 0089 and 0093)

Lacey, in Par. 0089, teaches that a user may login with a username and a password or pin number and because of the cookies provided to the computer terminal the booking can be known to have been validly made by the customer. Lacey, in Par. 0093, teaches that a name and identifier of customer is with the operational database.

Claim 9: Lacey in view of DeLizio teaches The method of claim 1, DeLizio further teaches The method of claim 8, further comprising authorizing the request based further on querying the electronic ledger to determine the identifier of the user device is an authorized identifier. (DeLizio, Par. 0116-0117, 0149)

	DeLizio, in Par. 0116-0117, teaches an authentication step to authenticate a passenger for a ride. The authentication credentials for the passenger are stored by the ride service controller as a digital certificate. As mentioned above in the claim 1 rejection, DeLizio in par. 0149 teaches that the fleet controllers store information in lists on the distributed immutable ledger.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the validation of the customer of Lacey to include querying the ledger to 
 
Claim 10: Lacey in view of DeLizio teaches The method of claim 1, Lacey further teaches further comprising initiating the request based on a location of the vehicle.  (Lacey Par. 0128 and 0130)

	Lacey, in Par. 0128, teaches a vehicle is scored against a booking. Lacey, in par. 0130, teaches that a distance score is calculated in which a distance of the vehicle to the pickup location is taken into account.

Claims 11-12 and 16-20
Claims 11-12 and 16-20 are directed to a system. Claims 11-12 and 16-20 recite limitations that are parallel in nature as those addressed above for claims 1-2 and 6-10, which are directed towards a method. Claims 11-12 and 16-20 are therefore rejected for the same reasons as set forth above for claims 1-2 and 6-10, respectively. Furthermore, claim 11 recites:  a computer including a processor and a memory, the memory storing instructions executable by the processor to: (Lacey, Par. 0173)

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey (US2018/0075566A1) and in view of DeLizio (US20220065636 A1) and in further view of Ricci (US2014/0310075 A1).

Claim 3: Lacey in view of DeLizio teaches The method of claim 1, 
further comprising determining the allocation rule based further on a time of day the vehicle is operating, wherein the allocation rule is different at different times of day.  (Ricci, Par. 0786)

Ricci, in Par. 0786, teaches that a fee area module can consider several factors to determine the cost of driving in a certain fee area. This includes taking into consideration the current time because some roads charge rates that vary based on the time of day.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the percentage of the fee given to the driver (i.e. allocation rule) of Lacey to include changing the fee based on the time of day, as taught by Ricci, in order to because the price to drive on certain roads varies based on the time of day (Ricci, Par. 0786) 

Claim 4: Lacey in view of DeLizio teaches The method of claim 1, 
However, Lacey and DeLizio do not teach but Ricci teaches further comprising determining the allocation rule based further on an identifier for the vehicle, wherein the allocation rule is different for different vehicles.  (Ricci, Par. 0786)

Ricci, in Par. 0786, teaches that a fee area module can consider several factors to determine the cost of driving. This includes determining different rates charged by a fee area for privately owned vehicles, commercial vehicles, or government vehicles.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the percentage of the fee given to the driver (i.e. allocation rule) of Lacey to include changing the fee based on the type of vehicle, as taught by Ricci, in order to because the price to drive different vehicles varies (Ricci, Par. 0786) 


Claim 5: Lacey in view of DeLizio teaches The method of claim 1, 
However, Lacey and DeLizio do not teach but Ricci teaches further comprising determining the allocation rule based further on a route for the vehicle to travel, wherein the allocation rule is different for different routes.   (Ricci, Par. 0786)

Ricci, in Par. 0786, teaches that a fee area module can consider several factors to determine the cost of driving. This includes determining different rates for different fee areas such as toll roads, hov lanes, parks, and ferries (i.e. different routes) (see specification of instant application par. 0063 where different routes is explained as travelling on a freeway or travelling residential roads; therefore, under the broadest reasonable interpretation, a different road would be a different route)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the percentage of the fee given to the driver (i.e. allocation rule) of Lacey to include changing the fee based on road or area (i.e. route), as taught by Ricci, in order to because the price to drive different vehicles varies (Ricci, Par. 0786) 

Claims 13-15
Claims 13-15 are dependent off of claim 11 which is directed to a system. Claims 13-15 recites limitations that are parallel in nature as those addressed above for claim 3-5, which is directed towards a method. Claims 13 is therefore rejected for the same reasons as set forth above for claim 5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628